EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. T.J. Clark (Reg. No. 54,039) on 01/25/2021. Amendments were made to fix antecedent issues, to use consistent claim languages, and to better define over the art 

The application has been amended as follows: 

Claim 1. 	 A cerebral oximeter comprising: 
a first light source configured to emit light within a first range of wavelengths in response to a first electrical signal; 
a second light source configured to emit light within a second range of wavelengths in response to a second electrical signal; 
a first photodetector configured to detect at least a portion of the light emitted from the first light source; 
a second photodetector configured to detect at least a portion of the light emitted from the second light source; 
a pseudonoise (PN) code modulator configured to modulate the first electrical signal and the second electrical signal using a spreading sequence to occupy an 
a correlator or a matched filter operably coupled to an output of the first photodetector and an output of the second photodetector and configured to output detected light signal intensity as a function of light path time delay; and 
a time gate operably coupled to an output of the correlator or the matched filter and configured to filter a first detected signal intensity from the first photodetector and a second detected signal intensity from the second photodetector based on a desired time-of-arrival.


Claim 6. 	 The cerebral oximeter of claim 1, wherein the matched filter is a passive filter.

Claim 10. 	A method of performing cerebral oximetry comprising: 
emitting light within a first range of wavelengths in response to a first electrical signal; emitting light within a second range of wavelengths in response to a second electrical signal; 
detecting at least a portion of the light emitted from a first light source; detecting at least a portion of the light emitted from a second light source; Page 3 of 11Docket No. 10147-503001USSerial No. 15/864,177 Reply to Office Action of June 2, 2020 
modulating the first electrical signal and the second electrical signal using a spreading sequence to occupy an electrical bandwidth greater than necessary to send optical signal pulse amplitude information to a photodetector; 
, wherein each of the processed first and second detection signals indicative of a function of light path time delay; and 
filtering the processed first and second detection signals with a time gate based on a desired time of arrival.

Claim 15. 	The method of claim 10, wherein processing the first detection signal and the second detection signal includes receiving an output from the matched filter, wherein the matched filter is a passive filter.

Claim 19. 	 A cerebral oximeter comprising: 
first emitting means for emitting light within a first range of wavelengths in response to a first electrical signal; 
second emitting means for emitting light within a second range of wavelengths in response to a second electrical signal; 
a detecting means for detecting at least a portion of the light emitted from the first emitting means and for detecting at least a portion of the light emitted from the second emitting means; 
modulating means for modulating the first electrical signal and the second electrical signal using a spreading sequence to occupy an electrical bandwidth greater than necessary to send optical signal pulse amplitude information to the detecting means; 
detection light signal intensity of a function of a light path time delay based on detected light from the detecting means; and 
filtering means configured to filter a first detection light signal intensity from the correlating means and a second detection light signal intensity from the correlating means based on a desired time-of-arrival.

The following is an examiner’s statement of reasons for allowance: Bartling (USPGPUB 2017/0202465) teaches a pulse oximeter device (Figs. 1 and 2) comprising at least two LEDs (elements 116 and 118, Figs. 1-2), at least one light sensor (element 120, Figs. 1-2), a pseudo-random noise (PN) generator (elements 104, 104, 204 and 238, Figs. 1-2), a correlation circuit/ match filtering (element 108/108a, Figs. 1-2) and a  digital filtering (element 110, Figs. 1-2) for oximetry measurements (abstract and Figs. 1-2). Jacques (USPGPUB 2003/0109776) teaches an adaptive calibration pulsed oximetry method and device (Figs. 1A, 10 and 13) comprises light source(s) (element 510, Fig. 13), light detector(s) (element 510, Fig. 13), a pseudorandom sequence modulator (element 508, Fig. 13 and [0172-0173]), a correlator (element 518, Fig. 13) for generating delay time(s) ([0172-0173]) for specify values for the variables used to specify the appropriate calibration curve to allow the pulsatile measurements to yield an arterial blood oxygen saturation ([0173]).
However, the prior art of record does not teach or suggest “A cerebral oximeter comprising: a correlator or a matched filter operably coupled to an output of the first photodetector and an output of the second photodetector and configured to output detected light signal intensity as a function of light path time delay; and a time gate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791